Citation Nr: 1543162	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  94-25 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a psychiatric disorder, other than posttraumatic stress disorder.


REPRESENTATION

The Veteran is represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to August 1983 and from January 1986 to May 1988.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 1993 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  This appeal was certified to the Board by the RO in Milwaukee, Wisconsin.  


REMAND

In a January 2015 remand, the Board directed the RO to obtain a supplemental opinion from the December 2012 VA examiner who also provided opinions in July 2013 and August 2014.  Specifically, the Board requested that the examiner review the evidence of record and opine as to whether a diagnosis of personality disorder was still warranted.  If so, the examiner was asked to opine as to whether the Veteran experienced a superimposed disorder thereon during either period of his active duty.  In March 2015, after reviewing the relevant evidence, the VA examiner confirmed that a diagnosis of a personality disorder was still warranted.  The examiner then opined that it was "as likely as not" that the Veteran experienced a superimposed mental health disorder during both periods of his active duty, finding that this superimposed disorder "at least as likely as not" had its onset during the Veteran's childhood or adolescence.  In other words, the examiner found that the onset of a mental health disorder superimposed on his personality disorder occurred prior to either period of the Veteran's active duty.  While the examiner's opinion addresses whether the Veteran experienced a disorder superimposed on his personality disorder during his periods of active duty (e.g., the superimposed disorder began before the Veteran's active duty and continued to be present through both periods of active duty), the examiner's opinion did not address whether the Veteran experienced the onset of a superimposed disorder during either period of his active duty.  Further, the examiner did not specifically identify the superimposed mental health disorder.

Additionally, in the January 2015 remand, the Board requested that the VA examiner opine as to whether the Veteran experienced a psychiatric disorder other than a personality disorder and, if so, whether it was incurred in or due to the Veteran's active duty OR existed prior to the Veteran's active duty and was aggravated therein.  As discussed above, the examiner opined that the Veteran experienced an as yet unidentified mental health disorder prior to his active duty service that was superimposed onto his personality disorder.  However, the examiner did not opine as to whether this mental health disorder was aggravated beyond its natural course during either period of the Veteran's active duty.  Moreover, the examiner stated that the Veteran experienced a mood disorder and substance abuse throughout 1993 and continuously thereafter.  The examiner then generally discussed the relationship between personality disorders and mood disorders.  It is unclear from the examiner's opinion whether the Veteran's pre-existing mental health disorder that is/was superimposed onto his personality disorder is the same as the post-service mood disorder.

Based on the above, the Board finds that the March 2015 supplemental opinion is not adequate for purposes of adjudicating the Veteran's claim.  Consequently, the Board finds that a remand is required in order to obtain another opinion.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the December 2012 VA examiner who also rendered the July 2013, August
2014, and March 2015 supplemental opinions, or, if unavailable, another appropriate examiner, to obtain a supplemental opinion.  Following review of the evidence of record, in the form of electronic records, the examiner must provide an opinion with respect to the following questions:

(a)  What is the diagnosis of the mental health disorder that was superimposed onto the Veteran's personality disorder during his childhood or adolescence?  

(b)  What evidence of record demonstrates the presence of a superimposed mental health disorder prior to the Veteran's active duty?  Please identify and discuss such evidence.

(c)  Was the pre-existing superimposed mental health disorder aggravated beyond its natural course during either of the Veteran's periods of active duty?

(d)  Was a mental health disorder superimposed onto the Veteran's personality disorder during either period of his active duty?  In other words, did the onset of a mental health disorder that was/is superimposed on the Veteran's personality disorder occur in or due to either period of his active duty?  If so, was that mental health disorder present at any point from April 1993 to the present?

(e)  Was the Veteran's mood disorder incurred in or due to either period of his active duty?

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim must be re-adjudicated.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review

No action is required by the Veteran until he receives further notice, however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999)



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

